Citation Nr: 1101292	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-34 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for insulin dependent 
diabetes mellitus, to include as secondary to service-connected 
hypertension.  

2.  Entitlement to service connection for a fast pulse rate, to 
include as secondary to service-connected hypertension.

3.  Entitlement to service connection for glaucoma, to include as 
secondary to service-connected hypertension.

4.  Entitlement to service connection for diabetic neuropathy of 
the upper and lower extremities and lips, to include as secondary 
to service-connected hypertension.

5.  Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension.

6.  Entitlement to an initial compensable evaluation for 
hypertensive retinopathy.

7.  Entitlement to an initial compensable disability rating for 
service-connected erectile dysfunction.

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1977.  He has additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge in January 2009.  

The Board notes that it was agreed at the hearing to keep the 
record open for 30 days to allow the Veteran to submit additional 
evidence.  The Veteran submitted additional evidence that was 
received at the Board in March 2009.

The Veteran expressed disagreement with ratings assigned for his 
service-connected headaches and his hypertensive retinopathy at 
the time of a Decision Review Officer (DRO) hearing in February 
2007.  The issues were adjudicated in a rating decision from 
April 2006.  The Veteran was issued a statement of the case (SOC) 
in regard to the two issues in November 2007.  He submitted a VA 
Form 9 as his substantive appeal that was received at the RO in 
February 2008. 

The RO wrote to the Veteran and informed him that his appeal was 
not timely in September 2008.  He did not challenge that 
assessment or express disagreement.  Accordingly, the Board finds 
that those two issues are not ripe for appellate review.  

Although the Veteran failed to perfect an appeal of the 
retinopathy issue, based on the SOC from November 2007, the RO 
has continued to include the issue with the Veteran's service-
connected hypertension; an issue that is on appeal.  The Board 
indicated in its April 2009 remand that the RO should evaluate 
the Veteran's increased rating claim involving his hypertension 
with hypertensive retinopathy as two separate disabilities.  The 
disabilities require evaluation under entirely separate rating 
criteria and should be rated separately has hypertension and 
hypertensive retinopathy.  In a supplemental statement of the 
case (SSOC) dated in March 2010 the Veteran's hypertensive 
retinopathy was considered separately and was noted to not 
warrant a compensable evaluation.  As such, the Board has 
recharacterized the issues as indicated above.

This case was previously before the Board in April 2009 when it 
was remanded for further development.  This case was also 
previously before the Board in July 2010 when it was referred to 
the Veterans Health Administration (VHA) for a medical expert 
opinion.  An opinion was obtained in September 2010 and a copy of 
this opinion was sent to the appellant and his representative in 
September 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for insulin 
dependent diabetes mellitus, to include as secondary to service-
connected hypertension; entitlement to service connection for 
glaucoma, to include as secondary to service-connected 
hypertension; entitlement to service connection for diabetic 
neuropathy of the upper and lower extremities and lips, to 
include as secondary to service-connected hypertension, 
entitlement to a compensable evaluation for hypertensive 
retinopathy, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's fast pulse 
rate and cardiac arrhythmia is etiologically related to his 
service-connected hypertension.

2.  The preponderance of the competent and credible evidence of 
record does not show that at any time during the pendency of the 
appeal the Veteran's hypertension is manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.

3.  The Veteran has erectile dysfunction but deformity of the 
penis is not shown.


CONCLUSIONS OF LAW

1.  A fast pulse rate and cardiac arrhythmia disability was 
caused or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The Veteran does not meet the criteria for a rating in excess 
of 10 percent for hypertension at any time during the pendency of 
the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.31, 4.104, Diagnostic Code 7101 (2010).

3.  The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

In regard to the Veteran's claim of entitlement to an initial 
compensable evaluation for erectile dysfunction, the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, VA's duty to notify in this case has been satisfied.

In regard to the Veteran's claim of entitlement to an evaluation 
in excess of 10 percent disabling for hypertension, the VCAA duty 
to notify was satisfied by way of a letter sent to the appellant 
in March 2006 that fully addressed all notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted private treatment records from Magnolia 
Regional Health Center, North Mississippi Medical Center, Shipp 
Eye Clinic, Magnolia Cardiac and Rehabilitation Center, Medstart 
Clinic, and Drs. W.J., M.G., and H.T.P.  The appellant was 
afforded relevant VA medical examinations in April 2006, April 
2008, and June 2009.

As noted above, the Board remanded the Veteran's claims in April 
2009 for further development.  In regard to the Veteran's claims 
of entitlement to higher evaluations, the Board ordered in its 
April 2009 remand that the Veteran be contacted and asked to 
identify any additional evidence pertinent to his claims, that 
the Veteran's complete Social Security Administration (SSA) 
records be obtained and associated with the claims folder, and 
that the Veteran be afforded appropriate VA medical examinations.

The Board notes that in a letter dated in June 2009 the Veteran 
was asked to identify any additional pertinent medical records, 
additional SSA records were obtained and associated with the 
claims folder in June 2009, and the Veteran was afforded an 
appropriate VA medical examination in June 2009.

As such, the Board is thus satisfied that the RO has 
substantially complied with the orders of the April 2009.  See 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding 
substantial compliance); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Evidence of 
a temporary flare-up, without more, does not satisfy the level of 
proof required to establish an increase in disability.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection 
for disabilities on a secondary basis, 38 C.F.R. § 3.310, was 
amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the Court, specifically 
Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation 
addressed whether a service connected disability was the cause of 
a secondary disability.  The Allen decision provides for 
consideration of whether a service-connected disability 
aggravates a non-service-connected disability.  The change in 
regulations includes the holding from Allen in a new section, 38 
C.F.R. § 3.310(b).

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for a fast 
pulse rate, to include as secondary to service-connected 
hypertension with hypertensive retinopathy.

In January 1983 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  After examination the Veteran was 
noted to have PMI in the fifth intercostals space and 
midclavicular line, regular rhythm and rate, normal heart sounds, 
no murmurs, good carotid and radial pulses, equal and 
bilaterally, slightly diminished femoral, posterior tibial and 
dorsalis pedis pulses bilaterally.

In July 2001 the Veteran was afforded a VA C&P examination.  The 
Veteran was noted to have a history of hypertension.  An 
electrocardiogram (EKG) revealed normal sinus rhythm, nonspecific 
T-waves abnormalities.  The Veteran's heart had regular rate and 
rhythm, no murmur, gallop, bruit, or rub.

In January 2003 the Veteran underwent an exercise stress test.  
The test was interpreted to be clinically negative with a 
negative EKG.  In June 2003 the Veteran was noted to have audible 
S1 and S2, and no murmurs, rubs, or gallops.

In November 2005 the Veteran underwent a private cardiac 
evaluation.  The Veteran reported that his "heart runs away."  
The Veteran's heart was noted to be regular S1 and S2 without 
audible murmur.  The Veteran was diagnosed, in part, with 
palpitations.

The Veteran underwent a private left heart catheterization in 
January 2006.  The heart was noted to have regular rate and 
rhythm S1 and S2.  The Veteran was diagnosed with angina 
pectoris, hypertensive cardiovascular disease, diabetes mellitus, 
hyperlipidemia, and a history of gout.

A January 2006 angiography revealed normal left ventricular 
function and minor atherosclerotic changes to the left anterior 
descending artery.  In a treatment note, dated in March 2008, the 
Veteran was noted to be diagnosed with an irregular heartbeat.  
In November 2007 and June 2008 the Veteran was prescribed 
medications for heart rate.

In April 2008 the Veteran was afforded a VA C&P hypertension 
examination.  The examiner noted that the Veteran's November 2005 
EKG was abnormal and that the Veteran had a ventricular rate of 
86 beats per minute, PR interval of 180 MS, QRS duration of 80 
MS, GT/QTC was 348/416 MS, P-R-T axis was 59 90 11.  The examiner 
noted that the Veteran reported a history of tachyarrhythmia 
however there was no evidence of the condition on the 
examination.  The pulse rate was noted to be in the 80 range and 
there was no arrhythmia.  The examiner rendered the opinion that 
hypertension does not cause tachycardias especially in the 
absence of coronary artery disease.

In a private treatment note, dated in June 2008, the Veteran was 
noted to be diagnosed with cardiac arrhythmia.

In a statement dated in January 2009, Dr. W.J. indicated that he 
had been treating the Veteran for cardiac arrhythmia and 
indicated that "[b]ased on my review of his medical history, 
physical examination, and on going evaluation and treatment, it 
is my medical opinion that more likely than not the [V]eteran's 
multiple medical conditions are either directly caused or 
aggravated by his service connected hypertension."

In June 2009 the Veteran was afforded a VA C&P examination.  The 
Veteran was noted to have audible S1 and S2 and no murmurs or 
gallops.  An EKG revealed normal sinus rhythm and non-specific T 
changes.

In July 2010 the Board requested the opinion of a medical 
specialist regarding, in part, whether the Veteran's fast pulse 
rate or arrhythmia was caused or aggravated by the Veteran's 
service-connected hypertension.

In September 2010 a VA medical specialist rendered the opinion 
that hypertension is associated with arrhythmias and, therefore, 
it is at least as likely as not that the Veteran's fast pulse 
rate or cardiac arrhythmia is caused or aggravated by the 
Veteran's hypertension.

The Board finds that entitlement to service connection for a fast 
pulse rate is warranted.  The Veteran has been diagnosed with 
cardiac arrhythmia and irregular heart beat.  The Veteran's post 
service treatment records reveal that Dr. W.J. treats the Veteran 
for cardiac arrhythmia.  Dr. W.J. has indicated that it is more 
likely than not that the Veteran's cardiac arrhythmia is directly 
caused by or aggravated by the Veteran's hypertension.  In 
addition, a VA medical specialist rendered the opinion that 
hypertension is associated with arrhythmias and, therefore, it is 
at least as likely as not that the Veteran's cardiac arrhythmia 
is caused or aggravated by the Veteran's hypertension.  As such, 
entitlement to service connection for fast pulse rate and cardiac 
arrhythmia is granted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

The Veteran filed a claim of entitlement to a higher evaluation 
for hypertension in February 2006.  The Veteran's hypertension is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.104, Diagnostic Code 7101.  

Hypertensive vascular disease (hypertension and isolated systolic 
hypertension) is evaluated as follows: a 10 percent evaluation is 
assigned for hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation is 
assigned for hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  Hypertensive vascular disease 
with diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Id.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 percent 
disabling.  Id.

Review of the Veteran's post service treatment records since 
April 2005 do not reveal any systolic pressure readings of 200 or 
above, or diastolic pressure readings of 110 or above. 

In a private emergency treatment note, dated in August 2006, the 
Veteran was reported to have uncontrolled high blood pressure 
with a blood pressure in the emergency room of 170/82.  Dr. W.J 
reported in a letter dated in February 2007 that the Veteran had 
uncontrolled hypertension.  A private physician blood pressure 
log from November 2006 to February 2007 revealed no systolic 
pressures of 200 or above and diastolic pressures predominantly 
below 110.

Blood pressure logs submitted by the Veteran reveal systolic 
pressures between 149 and 187, and diastolic pressures between 89 
and 119.  The Veteran's diastolic pressure was predominantly over 
110.  However, the Board notes that these logs are undated and 
conflict with the blood pressure readings indicated in the 
Veteran's treatment records.

In April 2006 the Veteran was afforded a VA C&P examination.  The 
examiner reported that the Veteran had hypertension and required 
continuous medication to control his hypertension.  Blood 
pressure measurements were noted to be 162/98, 160/92, and 
158/92.

In April 2008 the Veteran was afforded a VA C&P examination.  The 
Veteran was noted to be diagnosed with hypertension and to 
require constant medication to control his hypertension.  The 
Veteran's blood pressure was measured as 169/87, 172/ 87, and 
163/87.

In June 2009 the Veteran was afforded a VA C&P examination.  The 
Veteran was noted to be diagnosed with hypertension.  The Veteran 
was reported to have blood pressures of 150/90, 148/88, and 
152/86.

Entitlement to an evaluation in excess of 10 percent disabling 
for hypertension is not warranted.  Although the Veteran has been 
continuously diagnosed with and treated with medication for 
hypertension during the period on appeal, at no point during the 
period on appeal have the Veteran's systolic pressure readings 
been predominantly 200 or above, or have is diastolic pressure 
readings been predominantly 110 or above.  As such, entitlement 
to an evaluation in excess of 10 percent disabling for 
hypertension is denied.

B.  Erectile Dysfunction

The Veteran seeks an initial compensable evaluation for erectile 
dysfunction.  In April 2006 the RO granted service connection for 
erectile dysfunction and assigned a noncompensable evaluation by 
analogy under the provisions of Diagnostic Code 7522 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.115b, effective 
February 2, 2006, the date of the claim for service connection.  
Where an unlisted condition is encountered it is permissible to 
rate it under a closely related disease or injury, in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  Under 
Diagnostic Code 7522, penis deformity with loss of erectile power 
warrants a 20 percent disability rating.  38 C.F.R. § 4.115b.  In 
every instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.

The Board notes that a rating decision dated in November 2007 
granted entitlement to special monthly compensation (SMC) under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of 
a creative organ effective February 2, 2006, the date of the 
claim of entitlement to service connection for erectile 
dysfunction.

The Veteran's post service treatment records reveal that the 
Veteran has been diagnosed with erectile dysfunction and has been 
prescribed Vardenafil to treat his erectile dysfunction.  
However, there is no indication in the Veteran's post service 
treatment records that the Veteran has any penile deformity.  

In April 2006 the Veteran was afforded a VA C&P examination.  The 
Veteran was noted to have erectile dysfunction with an inability 
to obtain or maintain an erection the majority of the time.  He 
stated that Viagra was not successful but had not yet tried 
Vardenafil.

In April 2008 the Veteran was afforded a VA C&P examination.  The 
Veteran reported erectile dysfunction and indicated that although 
he had desire he could not achieve erection, vaginal penetration, 
or ejaculation.  He stated that he has been prescribed Viagra and 
later Levitra, which permits erection and satisfactory 
intercourse 50 percent of the time.  Genitourinary examination 
revealed no penile deformity or discharge.

In June 2009 the Veteran was afforded a VA C&P examination.  The 
Veteran reported that he had erectile dysfunction.  He indicated 
that he has partial erections with Levitra and can complete 
intercourse about 40 percent of the time.  Inspection and 
palpation of the penis, testicles, epididymis, spermatic cords 
were within normal limits and the Cremasteric reflex was present. 

Entitlement to an initial compensable evaluation for erectile 
dysfunction is not warranted.  Although the Veteran has been 
consistently diagnosed with erectile dysfunction and has had loss 
of erectile power only partially resolved by Viagra, Levitra, 
and/or Vardenafil, at no point has the Veteran been noted to have 
any penile deformity.  As such, entitlement to an initial 
compensable evaluation for erectile dysfunction is denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an initial compensable 
evaluation, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Extraschedular Consideration

The Board has considered whether the Veteran's claims warrant 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in 
excess of 10 percent disabling for hypertension or for a 
compensable rating for erectile dysfunction, and there are no 
aspects of these disabilities not contemplated by the schedular 
criteria.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disabilities at issue that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board acknowledges that the Veteran's 
treatment records reveal that the Veteran was treated in the 
emergency department for uncontrolled hypertension.  However, 
there is no indication that the Veteran had frequent periods of 
hospitalization related to his hypertension.  The Board further 
acknowledges that the Veteran has been noted to be unemployable 
due to multiple disorders by a Dr. W.J.  However, the Board notes 
that Dr. W.J. indicates that the Veteran suffers from multiple 
medical conditions and does not indicate whether the Veteran's 
hypertension or erectile dysfunction, the disabilities at issue, 
cause the Veteran marked interference with employment.  As such, 
the Board finds that the disabilities at issues have not required 
frequent periods of hospitalization and do not in themselves 
result in marked interference with employment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a fast pulse rate and cardiac arrhythmia, 
to include as secondary to service-connected hypertension, is 
granted.

A rating in excess of 10 percent for service-connected 
hypertension is denied.

A compensable rating for erectile dysfunction is denied.

REMAND

The Veteran seeks entitlement to service connection for insulin 
dependent diabetes mellitus, to include as secondary to service-
connected hypertension; entitlement to service connection for 
glaucoma, to include as secondary to service-connected 
hypertension; entitlement to service connection for diabetic 
neuropathy of the upper and lower extremities and lips, to 
include as secondary to service-connected hypertension; 
entitlement to a initial compensable evaluation for hypertensive 
retinopathy; and entitlement to a TDIU.

As noted above, in July 2010 the Board requested an opinion from 
a medical specialist.  In September 2010 a medical opinion was 
received and the Veteran was sent a copy of the medical opinion 
letter.  Subsequently, in October 2010 the Veteran responded to a 
VA statement indicating that he desired the new evidence to be 
considered by the agency of original jurisdiction.  As such, the 
Board finds it necessary to remand the Veteran's claims of 
entitlement to service connection for insulin dependent diabetes 
mellitus, to include as secondary to service-connected 
hypertension; entitlement to service connection for glaucoma, to 
include as secondary to service-connected hypertension; and 
entitlement to service connection for diabetic neuropathy of the 
upper and lower extremities and lips, to include as secondary to 
service-connected hypertension for initial consideration by the 
agency of original jurisdiction. 

As noted above, in a Board remand dated in April 2009, the Board 
found that the Veteran's hypertensive retinopathy should be 
evaluated separately from the Veteran's hypertension because it 
relied upon separate diagnostic criteria.  

In June 2009 the Veteran was afforded a VA C&P eye examination.  
The Veteran was noted to have distance visual acuity of 20/50- 
uncorrected and 20/30 corrected and near visual acuity of 20/200 
uncorrected and 20/30 corrected in the right eye.  The Veteran 
had distance visual acuity of 20/50+ uncorrected and 20/30 
corrected, and near visual acuity of 20/200 uncorrected and 20/30 
corrected in the left eye.  Slit lamp examination of the eye 
revealed normal lids and lacrimal bilaterally, melanosis 
bilaterally of the sclera/conjunctiva, arcus bilaterally of the 
cornea, normal anterior chamber bilaterally, irises flat/round 
bilaterally, and lenses 2+ nuclear sclerosis bilaterally.  
Fundoscopic examination was abnormal with the optic nerve 0.5 on 
the right and 0.3 on the left.  The vessels were narrow 
bilaterally and the macula was one MA in macula on the right and 
one CWS in macula on the left there was no CSME IOU.  The fundus 
was rare scattered MA bilaterally with no NV.  The medial was 
clear bilaterally.  There was a visual field defect and scotoma 
in the right eye resulting in some mild restriction of the 
superonasal visual field in the right eye.  There was scotoma in 
the left eye resulting in mild restriction of superonasal and 
inferonasal field.  Accommodation was normal.  Tonometry revealed 
right eye pressure of 15 and left eye pressure of 16.  Lacrimal 
duct function was normal and the Veteran's eyelids were normal.  
There were no residuals of an eye injury, lagophthalmos, 
symblepharon, ptosis, or nystagmus.  The examiner reported that a 
Goldmann chart was completed and sent; however, review of the 
claims folder does not reveal any Goldmann chart associated with 
the June 2009 examination.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Since the Goldmann chart is a necessary component of the eye 
examination in that it allows for consideration of the field of 
vision, the Board has no discretion and must remand the claim.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  In April 2008 the Veteran's physician, 
Dr. W.J., indicated that the Veteran was unable to work due to 
his disabilities.  The Board finds that the issue has been raised 
by the record.  A TDIU is an award of increased compensation.  As 
with other claims for increases, a medical examination is 
required in conjunction with the claim.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995).  To date, the claim has not been 
considered by the RO and the Veteran has not been afforded a VA 
examination regarding his claim of entitlement to a TDIU.  As 
such, the claim must be remanded for a VA examination and for 
consideration.

Lastly, the Board notes that the Veteran raised two new issues 
for consideration at his hearing before the undersigned Acting 
Veterans Law Judge.  Specifically, he stated that he was seeking 
a compensable rating for his service-connected headaches.  
(Transcript p. 12).  He also said he wanted to establish 
entitlement to service connection for sleep apnea.  (Transcript 
p. 13).

Since the outcome of these claims may impact on the veteran's 
claim of entitlement to a TDIU, the Board finds the issue of 
entitlement to a compensable rating for headaches and entitlement 
to service connection for sleep apnea to be inextricably 
intertwined with that of entitlement to TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both issues 
have been considered).  Because the issues are inextricably 
intertwined, the Board is unable to review the issue of 
entitlement to TDIU until the issues of entitlement to a 
compensable rating for headaches and entitlement to service 
connection for sleep apnea are resolved.  Id.  As such, the 
issues of entitlement to a compensable rating for headaches and 
entitlement to service connection for sleep apnea are remanded 
for development and initial adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA eye 
examination to assess the current severity 
of his hypertensive retinopathy.  The 
claims folder should be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
comment upon the prior eye examinations, 
provide a Goldmann chart, and provide 
complete rationale for any opinion offered.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the frequency 
and severity of the Veteran's headaches, 
the onset/etiology of any sleep apnea found 
to be present, and the impact of his 
service-connected disabilities on his 
employability.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  In 
offering the impressions regarding the 
headaches and sleep apnea, the examiner 
must acknowledge and discuss the Veteran's 
lay report regarding the nature, onset and 
severity of the conditions.  With respect 
to his sleep apnea, the examiner must state 
whether it is at least as likely as not 
related to service or to a service-
connected disability, to include on the 
basis of aggravation.  In offering the 
opinion regarding the impact of the 
Veteran's service-connected disabilities on 
his ability to work, the examiner must 
discuss all impairment and/or symptoms 
caused by the Veteran's service-connected 
disabilities and state the impact that 
these symptoms and/or impairment have on 
his ability to work.  A complete rationale 
for all opinions expressed should be set 
forth in a legible report.

3.  After undertaking any other development 
deemed appropriate, adjudicate the 
Veteran's headaches and sleep apnea claims 
and readjudicate appeal, including 
consideration of the new evidence submitted 
by the Veteran.  If the benefits sought on 
appeal are not granted, issue the Veteran 
and his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


